Citation Nr: 0829734	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to April 12, 1995 for 
a grant of a 20 percent disability rating for lumbosacral 
strain.

(The issue of entitlement to an increased rating for 
lumbosacral strain, currently rated as 20 percent disabling 
is discussed in a separate Board of Veterans' Appeals (Board) 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1985.  
This case comes to the Board from a rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi dated in July 2000.

In a June 2000 decision, the Board granted a 20 percent 
evaluation for lumbosacral strain following a remand by the 
United States Court of Appeals for Veterans' Claims (CAVC) in 
December 1999 which vacated and remanded a June 1999 Board 
denial of an increased rating for the same claim.  The 
veteran appealed the June 2000 decision to the CAVC and also 
filed a notice of disagreement with the effective date set in 
the following July 2000 rating decision and it is that notice 
of disagreement from which this appeal initially arises.  


FINDINGS OF FACT

1.  The veteran's disability rating for lumbosacral strain 
was increased from 10 to 20 percent effective September 5, 
1997, in a July 2000 rating decision.

2.  The effective date was moved back to the current 
effective date of April 12, 1995 in a February 2003 rating 
decision.

3.  The veteran submitted his claim for increased rating for 
the appeal at issue here on November 5, 1996 and the current 
effective date is more than one year prior to the submission 
of his claim.


CONCLUSION OF LAW

The criteria for an effective date prior to April 12, 1995, 
for grant of a 20 percent rating for lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for an earlier effective date arises from 
his disagreement with the grant of an increased evaluation.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In Dingess, downstream 
issues based on a service connection claim were determined to 
not trigger additional § 5103(a) notice.  Id. at 493.  That 
reasoning is also applicable to this increased rating claim.  
Specifically, an increased rating was granted in a June 2000 
Board decision, a disability rating was assigned, and an 
effective date was established in a related July 2000 rating 
decision.  Therefore the veteran's claim was substantiated as 
of June 2000.  Any error in failing to provide §5103(a) 
notice could not be prejudicial to the veteran because the 
purpose of §5103(a) notice is to provide notice of what is 
required for the veteran to substantiate his claim, and here, 
his claim has been substantiated.  See Id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).  Further, the record 
shows that the veteran had actual knowledge of the 
requirements of an earlier effective date (see March 2003 VA 
Form 9 citing the appropriate regulations with respect to 
effective dates).  Therefore, no further notice is needed 
under VCAA.

As to VA's duty to assist in this case, resolution of the 
issue regarding an earlier effective date depends primarily 
on when the veteran filed a claim or indicated an intent to 
file a claim.  This duty to assist includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  To the extent necessary, all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.

The present claim directly addresses the issue of an 
effective date.  Since the claim for an earlier effective 
date is being denied on a direct basis, any questions as to 
the notice regarding appropriate disability rating or 
effective date to be assigned are rendered moot and no 
further notification is needed under the provisions of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Claim for Earlier Effective Date of Increased Rating

The veteran claims that he is entitled to an earlier 
effective date for the increase of his disability rating for 
lumbosacral strain to 20 percent.  The current effective date 
for the increased rating of 20 percent is April 12, 1995.

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110(a).  
The Board notes as an exception to the above-stated general 
rule that the effective date of an award of increased 
compensation may be established at the earliest date that it 
is factually ascertainable that an increase in disability had 
occurred, if application for an increased rating is received 
within one year from that date of the notable increase in 
disability.  38 U.S.C.A. § 5110(b)(2).  

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an increase 
in disability had occurred, "the only cognizable 'increase' 
for this purpose is one to the next disability level" 
provided by law for the particular disability).  

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

The veteran submitted his initial claim for increased rating 
on November 5, 1996 and it is from this claim that the at-
issue increase to 20 percent was made in a Board decision in 
June 2000 and an implementing rating decision by the RO in 
July 2000.  The July 2000 rating decision assigned the rating 
of 20 percent (per the Board decision in June 2000) to be 
effective as of September 5, 1997 with the theory that was 
the date of initial claim for increased rating that was the 
basis of the appeal.  However, the veteran filed a notice of 
disagreement with that decision and the RO then pushed back 
the effective date to April 12, 1995 in a February 2003 
rating decision.  That decision was further appealed by the 
veteran to the Board.  Therefore, the current effective date 
is April 12, 1995 and the veteran continues to claim that the 
date should be earlier as he states that his disability had 
worsened prior to that date.

However, as seen above, the effective date for an increased 
rating is either the date of the veteran's claim or the date 
of increased disability, whichever is later unless that 
increased disability falls within a year of the date on which 
the veteran submitted his claim and then the effective date 
becomes the date of increased disability.  

Here, the veteran submitted his claim on November 5, 1996.  A 
showing that the veteran's disability had increased prior to 
that date could only move the effective date from the date of 
claim to the date of increase within the year prior to the 
date of claim.  So, the earliest appropriate effective date 
should be November 5, 1995, one year prior to the date on 
which the veteran filed his claim for increased rating.  
Rather, the veteran's current effective date for the 
increased rating is prior to that date as it is April 12, 
1995.  


Therefore, an effective date prior to April 12, 1995 cannot 
be established as even if the veteran's increase in 
disability occurred prior to April 12, 1995, his claim for 
increased disability was not submitted within a year of a 
date prior to that date.


ORDER

An effective date prior to April 12, 1995, for a grant of a 
20 percent rating for lumbosacral strain, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


